Herrick, J.
The tax objected to was a tax on forest' preserve lands. Such lands are taxable. Chapter 280, Laws 1886. The moving affidavit, which is not disputed, says that such tax was duly approved by the comptroller and forest commissioners. The proceedings seem°to have been regular all through. -If the proceedings were irregular in any respect, such irregularities should be pointed out. It,is not the case of attempting to enforce a tax upon lands against a citizen, where it is a lien upon his lands, and by ifc. his property may be taken from him. The court will not assume that there-are irregularities, but rather that the public officers have done their duty.
The order should be affirmed, with costs. All concur.